Title: To George Washington from Major General Israel Putnam, 18 October 1778
From: Putnam, Israel
To: Washington, George


          
            Dear ginrol
            Mandoowels hous [N.Y.] the 18 of october 1778.
          
          I yestorday recived a lin from Collo. hambilton requ[e]sting me to forward the returns that war requierd the oather day thos returns war all maid out and sent of[f] som days ago Except ginrol Clinton which I have heard nothing of but I immedatly Sent of[f] Collo. hambiltons leator to the ginrol and I miak no doubt but he will Comply with the requ[e]st. I was down the rivor the day befor yestorday as far as tarreytown the inhabitanc thar are in the gratest Destres thay dar not gathor in thar Corn nor buck wheat for fear of being taken by the enemy but are obbliged to keep always one [on] thar gard and to ly in the wods Every night Sir Harry clinton Sent an ordor to Coll Armand to remove from tarretown or he would Com out and tak them all prisnors and put them to death he immedatly obayed the ordor and marched of[f] and left the inhabitanc without any gard and about 5 tons of Cannon shot Lying one [on] the whorf which I have sent 2 batows Aftor this morning:  the Enemy are vary strong at the Bri[d]g[e] and at fort Indepanden<ce> But thay say at tarretown that 13 regiments are Sa[i]lled and 6 more are ordred to imbark. Majr Putnam is gon to New york with the flag that mr Cyler went in and when he returns I w[i]ll give you all the nus he brings he has ben gon <10 days, and I look for him every moment. I am, sir, with great respect, Yr most obed.
          
            Israel Putnam.>
          
        